Citation Nr: 1521614	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include twelve months of service in Vietnam.  He was awarded the Combat Infantry Badge, the Bronze Star Medal, and the Vietnam Campaign Medal, among other decorations for his combat service in Vietnam.  He died in March 2011.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 RO decision.  In May 2014, the appellant presented sworn testimony via videoconference in support of her appeal before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

The appellant contends that service connection for the cause of the Veteran's death is warranted.  She asserts that the Veteran's stomach troubles began during service, and that he underwent surgery for stomach ulcers shortly after his return from service, in 1970 or 1972, and that following the ulcers, he continued to have a sensitive stomach and difficulty with digestion until his death. 

Careful review of the Veteran's service treatment records does not confirm the claim that he was having stomach trouble during service.  His discharge examination reflects a normal gastrointestinal system, and he did not report any stomach trouble on the medical history portion of his discharge examination.  That he had surgery for ulcers in the early 1970s is confirmed in the medical evidence of record, however.  Although the records reflecting such surgery have been destroyed by the facility which held them, all available, more recent, medical records reflect the Veteran's medical history of having had surgery for ulcers.  Furthermore, his surgical scar was recorded in multiple medical records, and the physicians who treated his terminal cancer many years later noted the surgically-altered shape of his gastrointestinal system in their notes.  

According to the Veteran's death certificate and to his terminal hospital records, he died of respiratory arrest due to sepsis due to adenocarcinoma of the stomach.  The available terminal hospital records reflect that stomach cancer was diagnosed during an esophagogastroduodenoscopy and biopsy in January 2011.  Chemotherapy was instituted that same month at a private facility called Tristate Cancer Center.  No records from Tristate have been obtained for review by adjudicators, however.  In March 2011, the Veteran was experiencing so much internal bleeding, that he apparently underwent a subtotal gastrectomy.  However, records reflecting this surgery are not available for review, either.  At some point in March, records show that the Veteran became infected with at least two antibiotic-resistant bacteria, methicillin-resistant staphylococcus aureus (MRSA) and Vancomycin-resistant Enterococci (VRE).  Toward the end of March, the Veteran took a dramatic turn for the worse, clinically, which essentially continued until his death nine days later.  

Prior to further review of this appeal, the missing medical records from Tristate and the records reflecting the 2011 surgery should be obtained for review by adjudicators.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, the RO should obtain all records reflecting chemotherapy care provided by Tristate Cancer Center in 2011 for inclusion in the claims file.

2.  The RO should ascertain where the Veteran had the subtotal gastrectomy in 2011.  If at a private medical facility, the appropriate release should be secured and complete records should be obtained for inclusion in the claims file.  If performed by VA, the complete records reflecting this surgical procedure should be obtained.  

3.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be performed at this point.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


